IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                     NO. PD-0218-10



                           VELLAR CLARK, III, Appellant

                                             v.

                                THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
             FROM THE FOURTEENTH COURT OF APPEALS
                         HARRIS COUNTY

             M EYERS, J., delivered the opinion of the Court in which K ELLER, P.J.,
and P RICE, K EASLER, H ERVEY, C OCHRAN, and A LCALA, JJ., joined. W OMACK and
J OHNSON, JJ., concurred.

                                      OPINION

       A jury convicted Appellant, Vellar Clark, III, of capital murder and sentenced him

to life in prison with no possibility of parole. T EX. P ENAL C ODE § 19.03. He appealed,

claiming that he was denied due process at his trial. The court of appeals affirmed the

conviction. Clark v. State, 305 S.W.3d 351 (Tex. App.–Houston [14th Dist.] 2010). We

granted review to determine whether Appellant’s objections at trial put the court on notice
                                                                                 Clark–Page 2

of his due-process, fair-trial complaint. We affirm the judgment of the court of appeals.

I. FACTS

       Appellant met Gwen Sneed when they were both part of a motorcycle club.

Although Clark was married at the time, he began a relationship with Sneed and

eventually moved in with her. They had a son together, but he died as a baby. Around

the time of the baby’s death, Sneed was interviewed by CPS. At that time, Sneed told the

CPS worker that she had suicidal thoughts and feelings. However, when interviewed by

CPS shortly before her death, her mental state had changed for the better. The CPS

worker testified at Appellant’s trial that Sneed “had a very good outlook to life at that

time” because “something good was going to happen in her life.” Testimony indicated

that Sneed had become pregnant with another child and she considered the pregnancy to

be a miracle because she had previously undergone a tubal ligation. Several witnesses

testified that Appellant asked Sneed to abort the child, but she refused.

       On Sunday, March 26, 2006, Sneed left home on her motorcycle to attend an

anger-management class at 11:00 a.m. The record indicates that these classes were court-

ordered after Sneed was convicted of family assault against her mother. At around 4:00

p.m., a security guard found her body in an isolated parking lot. She was lying next to her

motorcycle, which still had the key in the ignition, and four bags of white powder were on

the ground near her. A shell casing was found about 12 feet from her body. She was

wearing jewelry and had identification in her pocket, but neither her cell phone nor a gun
                                                                                Clark–Page 3

were found at the scene. The medical examiner determined that the cause of death was a

gunshot wound behind her left ear, where a bullet had entered and tracked downward and

to the right, into the back of the neck. Evidence from the area around the gunshot wound

indicated that the gun was not in contact with Sneed’s skin; rather it was likely about 20

inches away from her head when it was fired. As a result of Sneed’s death, her unborn

baby also died.

       Sneed’s mother, June, saw the story on the evening news and contacted the

Houston Police Department when she recognized her daughter’s motorcycle. An officer

with HPD testified that June suggested they talk to Appellant about the shooting.

       Appellant voluntarily spoke with HPD about a week after the shooting. He said

that he saw Sneed, by chance, driving to her anger-management class and spoke to her on

the phone sometime before noon. He originally told officers that he went to his parents’

home later that day, but the cell-phone records of his location indicated that this could not

be true. Sneed’s and Appellant’s cell-phone records showed that they called each other

numerous times in the hours leading up to Sneed’s death and also indicated that they were

near each other when the shooting occurred. When Appellant was confronted with these

records, he admitted that he was with Sneed at the time of her death.

       At trial, Appellant testified in his defense that Sneed asked him to follow her to the

parking lot. He stated that she got upset, grabbed his gun from his car, and asked him

whether he was “going to be with her.” When Clark responded, “No,” she shot herself in
                                                                                 Clark–Page 4

the head. One of the HPD officers who testified stated that, due to the large size of the

weapon, it would have been impossible for Sneed, who was right-handed, to shoot herself

over her left ear and slightly behind in the back of her head, where the wound was. The

medical examiner also testified that she did not believe this to be a suicide but said that,

based on the trajectory of the bullet, it could have been possible.

       During Appellant’s testimony, the defense objected to numerous questions,

statements, and tactics of the prosecutor as sidebar, argumentative, mischaracterization,

invading the province of the jury, and badgering. For example, the prosecutor asked

Appellant, “Are you that hot, that cool, that she would terminate her life...?” The defense

objected to this as argumentative, but was overruled by the trial judge. At one point

during the cross-examination of the defendant, the prosecuter said, “Wait a second.

You’ve lied to everybody. Is there anybody in this courtroom or that’s testified that you

haven’t lied to?” The defense objected that this was argumentative and badgering the

witness. The court overruled the objection, and the defense asked to court to “let the

record please reflect that counsel is pointing his finger and standing up and he’s yelling.”

The prosecutor responded, “Yes, I am pointing my finger and I am standing up and I am

yelling at you. That’s what I’m doing. Is there anybody here that you have not lied to?

Anybody?” Again, the defense objected to the relevance and was overruled. Finally, the

defense objected to the prosecutor standing up, holding a gun, and stomping his foot as

badgering the witness. The court overruled the objection and stated for the record that the
                                                                                 Clark–Page 5

prosecutor was about six feet from the witness and was using the gun, which was pointed

at the ground during the questioning of Appellant, as a demonstrative exhibit to question

how Sneed could have shot herself.

       The defense never objected to a violation of due-process rights during the cross-

examination and never moved for a new trial based on the prejudicial effect of the cross-

examination on Appellant’s right to a fair trial. The jury found Appellant guilty of the

charge of capital murder and sentenced him to life in prison with no possibility of parole.

II. COURT OF APPEALS

       On appeal, Appellant argued that the trial court erred in allowing the State to

repeatedly badger, harass, and physically intimidate him to the point of denying his right

to a fair trial and due process. The court of appeals disagreed, determining that Appellant

waived the right to this complaint by not properly preserving error at trial. Clark, 305
S.W.3d at 354-55.

       The court of appeals said that, under Texas Rule of Appellate Procedure

33.1(a)(1)(A), a party must state the grounds for the ruling sought from the trial court

with sufficient specificity to make the trial court aware of the complaint. And, on appeal,

the point of error raised by the party must be the same as the objection made during the

trial. Id. at 354. The court of appeals noted that Appellant objected at trial to the

prosecutor’s comments, questions, and tactics as sidebar, argumentative,

mischaracterization, invading the province of the jury, and badgering, but did not object
                                                                                 Clark–Page 6

to a violation of due process. It was not until his appeal that he raised the issue of the

denial of his due-process rights. Finally, Appellant did not object to prosecutorial

misconduct at the trial, and the court of appeals determined that the prosecutor’s cross-

examination did not rise to the level of fundamental error. The court stated that, “The

record is simply devoid of a due-process objection or an objection that corresponds with

the objections made at the trial level” and held that Appellant waived the issue. Id. at

355.

       We granted Appellant’s petition for discretionary review to determine whether

“The Court of Appeals ignored this Court’s opinion in Zillender v. State in holding that

the repeated objections by defense counsel did not put the trial court on notice that Mr.

Clark’s right to due process was being repeatedly violated.”

III. ARGUMENTS OF THE PARTIES

A. Appellant’s Argument

       Appellant argues that the court of appeals erred in ruling that a due-process

objection was not preserved because defense counsel’s objections to the prosecution’s

questioning and tactics put the trial court on notice that Appellant’s due-process rights

were being violated.

       Appellant claims that the court of appeals ignored the holdings of Zillender v.

State, 557 S.W.2d 515 (Tex. Crim. App. 1977), and Lankston v. State, 827 S.W.2d 907,

909 (Tex. Crim. App. 1992), which say that no talismanic words are needed to preserve
                                                                                  Clark–Page 7

error as long as the court can understand from the context what the complaint is. Here,

the defense repeatedly objected to an “onslaught of inappropriate and unconstitutional

tactics of the prosecution.” Appellant argues that the State and the court were aware, due

to the quantity and type of objections to the prosecutor’s cross-examination, that he was

being denied a fair trial.

       In addition, Appellant contends that the State did not comport with the bounds of a

legitimate cross-examination, and the trial court did not perform its duty to ensure one.

Defendants who take the stand are subject to the same rules governing the cross-

examination of any other witness. Felder v. State, 848 S.W.2d 85, 99 (Tex. Crim. App.

1992). The trial judge has the discretion to limit the cross-examination when “a subject is

exhausted, or when the cross-examination is designed to annoy, harass, or humiliate, or

when the cross-examination might endanger the personal safety of the witness.” Carroll

v. State, 916 S.W.2d 494, 498 (Tex. Crim. App. 1996) (citing Delaware v. Van Arsdall,

475 U.S. 673, 678-79 (1986)). Appellant claims that the State harassed and humiliated

him, and that the trial court purposefully ignored it, violating his rights to due process.

       Finally, Appellant asserts that the prosecutor engaged in prosecutorial misconduct

during his cross-examination. Prosecutorial misconduct rises to a due-process violation

when it is so significant that it deprives a defendant of a fair trial. Greer v. Miller, 483
U.S. 756, 765 (1987). Appellant points to the prosecutor’s badgering, repeated sidebars,

and physical intimidation as denying him a fair trial. Appellant contends that the trial
                                                                                 Clark–Page 8

court knew of these violations and the nature of the defense objections, which preserved

the issue for appeal.

B. State’s Argument

       The State contends that Appellant’s trial objections to the prosecutor’s cross-

examination did not preserve the constitutional due-process complaint that he was

deprived of a fair trial. The State points out that Appellant never claimed that there was a

constitutional violation and never pursued sustained objections with a request for an

instruction to disregard or a motion for mistrial. The State says that, because of this, the

trial court was never alerted that the basis for Appellant’s objections was a denial of due

process.

       The State shows that under the Texas Rules of Appellate Procedure, constitutional

and non-constitutional errors are subject to vastly different analyses on appeal. See T EX.

R. A PP. P. 44.2(a), (b). A constitutional error requires the court to reverse a judgment

unless the court determines beyond a reasonable doubt that the error did not contribute to

the conviction or punishment. Id. Therefore, the State argues, the trial court should be

alerted as to whether it is being asked to make a simple evidentiary ruling or a

constitutional one.

       In addition, the State distinguishes cases that Appellant relies on, including

Zillender. The State points out that, in these cases, the trial objections were connected to

the issues raised on appeal. Zillender, 557 S.W.2d at 517; Lankston, 827 S.W.2d at 909.
                                                                                   Clark–Page 9

Unlike Zillender and Lankston, Appellant here is raising a constitutional issue on appeal

from a simple evidentiary trial objection. See 557 S.W.2d at 517; 827 S.W.2d at 909.

       Next, the State addresses Appellant’s prosecutorial-misconduct allegation and

asserts that the prosecutor’s cross-examination was proper. The State claims that the

statements to which side-bar objections were made and overruled were either permissible

statements, actual questions directed at Appellant, or extensions of questions directed at

him. Further, when side-bar objections were sustained, Appellant was not consistent in

asking the court for an instruction to disregard, which is the normal method of obviating

any error. Bell v. State, 724 S.W.2d 780, 803 (Tex. Crim. App. 1986).

       Finally, the State asserts that the trial court did not abuse its discretion in allowing

the State to question Appellant with the gun. See Lopez v. State, 18 S.W.3d 220, 222

(Tex. Crim. App. 2000). Because Appellant’s defense was that Sneed committed suicide,

the State properly attempted to demonstrate the physical implausibility of this claim.

       The State argues that Appellant failed to alert the trial court that he was requesting

relief based on a violation of his constitutional rights and that the court of appeals

properly held that the constitutional argument was not preserved for review.

IV. CASELAW

       To preserve error for appellate review, the Texas Rules of Appellate Procedure

require that the record show that the objection “stated the grounds for the ruling that the

complaining party sought from the trial court with sufficient specificity to make the trial
                                                                                    Clark–Page 10

court aware of the complaint, unless the specific grounds were apparent from the

context.” T EX. R. A PP. P. 33.1(a)(1)(A). The point of error on appeal must comport with

the objection made at trial. Thomas v. State, 723 S.W.2d 696, 700 (Tex. Crim. App.

1986). Therefore, if a party fails to properly object to constitutional errors at trial, these

errors can be forfeited. Briggs v. State, 789 S.W.2d 918, 924 (Tex. Crim. App. 1990).1

       In Zillender v. State, we held that where the correct ground for an objection is

obvious to the judge and opposing counsel, no waiver results from a general or imprecise

objection. 557 S.W.2d at 517. There, the prosecutor attempted to use a prior probated

conviction to impeach the defendant during cross-examination. The defense objected that

the conviction was not final. Id. It was determined that, although the objection was

based on this lack of finality, it was plausible that the objection was obviously “directed

at the admissibility of the prior conviction because of the expiration of the probationary

period.” Id. Because the record reflected that the trial judge took judicial notice of all of

the proceedings involving the prior conviction, and that the probationary period of the

prior conviction had expired, the State was put on notice by the objection that the

conviction was not final and the error was preserved. Id. at 518.

       While no “hyper-technical or formalistic use of words or phrases” is required in

order for an objection to preserve an error, the objecting party must still “let the trial


       1
          In Briggs, we held that the appellant waived his rights to confrontation and due-process
by failing to object to the admission of certain evidence at trial. However, in Marin v. State, 851
S.W.2d 275, 279-80 (Tex. Crim. App. 1993), we clarified that such rights are actually forfeited
by a failure to object.
                                                                               Clark–Page 11

judge know what he wants, why he thinks he is entitled to it, and to do so clearly enough

for the judge to understand him at a time when the judge is in the proper position to do

something about it.” Pena v. State, 285 S.W.3d 459, 464 (Tex. Crim. App. 2009)

(quoting Lankston, 827 S.W.2d at 909). In determining whether a complaint on appeal

comports with a complaint made at trial, we look to the context of the objection and the

shared understanding of the parties at the time. Lankston, 827 S.W.2d at 911.

V. ANALYSIS

       The two main purposes of requiring a specific objection are to inform the trial

judge of the basis of the objection so that he has an opportunity to rule on it and to allow

opposing counsel to remedy the error. Zillender, 557 S.W.2d at 517. Usually, for a

complaint to be obvious without having been explicitly stated and still satisfy the

purposes above, there have been statements or actions on the record that clearly indicate

what the judge and opposing counsel understood the argument to be. Resendez v. State,

306 S.W.3d 308, 315-16 (Tex. Crim. App. 2009). In Lankston, for example, while the

defendant’s counsel made only a broad objection to violations of the “hearsay rule” the

judge, in response, requested that “all the attorneys stay within the parameters of

38.07[2].” 827 S.W.2d at 909. This indicates that there was a shared understanding of

the objection, and that the judge had a chance to rule on it. Here, however, there is

nothing in the record to indicate that either the judge or prosecutor understood

Appellant’s evidentiary objections to be complaints of a denial of due process. Twice
                                                                               Clark–Page 12

during Appellant’s cross-examination, the court even asked the defense for the legal basis

for the objection, and Appellant never made a due-process objection or indicated that the

cross-examination deprived him of his right to a fair trial.

       The badgering, sidebar, argumentative, invading the province of the jury, and

mischaracterization objections are not so clearly connected to constitutional protections

that they can be assumed to be due-process objections. If this were the case, then any

objection that is based on a rule intended to ensure a fair trial would preserve a due-

process claim for appeal. As the State argues, this would allow any appellant to

“bootstrap a constitutional issue from the most innocuous trial objection.”

       We also agree with the State that the trial court should know when it is being asked

to make a constitutional ruling because constitutional error is subject to a much stricter

harm analysis on appeal. See T EX. R. A PP. P. 44.2(a), (b). If we treated objections such

as those made by Appellant as raising a due-process claim, a conviction or sentence could

be completely overturned based on what appears to be an evidentiary ruling. The court

needs to be presented with and have the chance to rule on the specific constitutional

objection because it can have such heavy implications on appeal.

       Finally, we agree with the court of appeals that no prosecutorial misconduct

occurred during the trial. Again, Appellant never objected to prosecutorial misconduct at

the trial. While the prosecutor may have been aggressive in his cross-examination of

Appellant, his tactics do not rise to the level of fundamental error. See Arizona v.
                                                                                    Clark–Page 13

Fulminate, 499 U.S. 279, 309-10 (1991) (fundamental error occurs when certain

constitutional rights are violated, such as the right to counsel, the right to an impartial

judge, the right for there not to be unlawful exclusion of members of the defendant’s race

from the grand jury, the right to self-representation at trial, or the right to a public trial).

We agree with the court of appeals that Appellant forfeited his denial-of-due-process

claim by not properly preserving error at trial.

VI. CONCLUSION

       The court of appeals used the correct standard and did not err in failing to consider

our holding in Zillender. Contrary to Appellant’s argument, our holding in Zillender does

not change the outcome of his appeal. There is nothing in the record that indicates the

trial court or prosecutor knew that Appellant was making a due-process claim. Therefore,

Appellant never put the court on notice of his due-process, fair-trial complaint, and the

issue was forfeited. The judgement of the court of appeals is affirmed.

                                                     Meyers, J.




Delivered: May 9, 2012

Publish